Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's request for reconsideration of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Parthasarathy US 2004/0076718 A1.
Parthasarathy teaches a dry pet food with increased palatability, and method of production.  The method comprises preparing the pet food, cooking the pet food, extruding the pet food, coating the pet food, and packaging the coated pet food.  See paragraphs 0021-0025.  The Examples disclose the coating process and palatability comparison between the coated dry pet food and any conventional pet food.  

Claims 1-3 and 9-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lin et al. US 5,690,988.
.

Claims 1-5 and 9-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Humphry US 5,786,008.
Humphry teaches a coated feed agglomerate and a method of making the same.  The method comprising preparing the animal feed, extruding the feed, coating, and curing the feed.      


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parthasarathy US 2004/0076718 A1, in view of Lin et al. US 5,690,988.
Parthasarathy teaches a dry pet food with increased palatability, and method of production.  The method comprises preparing the pet food, cooking the pet food, extruding the pet food, coating the pet food, and packaging the coated pet food.  See 
Parthasarathy teaches a flavoring coating, but silent as to a palatability enhancing amount of flavoring coating.  
Lin teaches a palatability coating comprising an enhancing amount of choline compound.  Lin further elaborating on the term palatability and discloses the desirability to prepare a dry pet food that requires a high degree of palatability.   
Thus, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to by, routine experimentation optimizing the amount of palatability enhancing compound to arrive at the claimed invention.  This is because Lin recognized the need to improved palatability of dry pet food (column 1), and this is because Parthasarathy teaches the desirability to obtain a palatability enhanced dry pet food.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615